DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 6/21/2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Arguments
Applicant’s arguments filed 6/21/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-2019/0130762; hereinafter Yang; already of record) in view of Trageser (US-2017/0297574) and further in view of Wang et al. (US-2018/0216942; hereinafter Wang).
Regarding claim 1, Yang discloses a method for an ego vehicle (see Yang at least Abs), comprising: 
modifying an operation of a communication unit of the ego vehicle to receive a Vehicle- to-Everything (V2X) message that includes identification data of a transmitter of the V2X message (see Yang at least [0021] and [0036] which describes V2X communication by way of a detector that requests a verification packet from another vehicle for use in validating a vehicle’s identity); 
… 
… 
determining that the preceding vehicle is the transmitter based on a determination that a position difference between an estimated position of the preceding vehicle and a measured position of the transmitter satisfies a position-deviation threshold (see Yang at least [0075], Fig 10, [0096]-[0097], and Fig 14 which details the confirmation of a vehicle’s actual position based on a deviation between an estimated position and its reported position falling within a threshold) …  
However, Yang does not explicitly disclose the following:
…measuring a distance between the ego vehicle and a preceding vehicle ahead of the ego vehicle…
…responsive to determining that the distance between the ego vehicle and the preceding vehicle is smaller than a distance threshold, modifying the distance between the ego vehicle and the preceding vehicle to be equal to or greater than the distance threshold…
…wherein the position-deviation threshold is based on a measurement error by a sensor…
Trageser, in the same field of endeavor, teaches  the following:
…measuring a distance between the ego vehicle and a preceding vehicle ahead of the ego vehicle (see Trageser at least [0014])…
…responsive to determining that the distance between the ego vehicle and the preceding vehicle is smaller than a distance threshold (see Trageser at least Fig 4A and [0022]), modifying the distance between the ego vehicle and the preceding vehicle to be equal to or greater than the distance threshold (see Trageser at least Fig 4A and [0022])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Yang with the distance determinations as taught by Trageser to provide driver assistance for maintaining desirable distance between the own vehicle and another vehicle (see Trageser at least [0003]-[0004]).
Neither Yang nor Trageser explicitly disclose or teach …wherein the position-deviation threshold is based on a measurement error by a sensor…
Wang, in the same field of endeavor, teaches …wherein the position-deviation threshold is based on a measurement error by a sensor (see Wang at least [0051])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Yang in view of Trageser with a threshold based upon sensor error as taught by Wang so that confidence scores may be established that represent the quality of recorded data, thereby prioritizing higher quality data readings (see Wang at least [0026]-[0027] and [0050]-[0051]).
Regarding claim 2, Yang in view of Trageser and further in view of Wang teach the method of claim 1, wherein the position-deviation threshold is calculated (see Yang at least [0075], Fig 10, [0096]-[0097], and Fig 14) from two global positioning system location data errors (see Wang at least [0046] and [0072]) and one ranging-sensor measurement error (see Wang at least [0020] and [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the position-deviation threshold as taught by Yang in view of Trageser and Wang with GPS sensors and ranging-sensors, both containing quantifiable levels of error, to perform localization of a vehicle by updating maps as taught by Wang so that confidence scores may be established that represent the quality of recorded data, thereby prioritizing higher quality data readings.  With the sensor errors factored in, there may be a baseline of acceptable confidence scores (see Wang at least [0026]-[0027] and [0050]-[0051]).
Regarding claim 4, Yang in view of Trageser and further in view of Wang teach the method of claim 1, further comprising:
responsive to determining that the preceding vehicle is the transmitter (see Yang at least [0096]-[0097]), modifying an operation of one or more of an inter-vehicle distance management module (see Trageser at least [0018]) and an Advanced Driver Assistance System (ADAS system) of the ego vehicle to avoid a collision with the preceding vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Yang in view of Trageser and Wang with an inter-distance management as taught by Trageser to provide driver assistance for maintaining desirable distance between the own vehicle and another vehicle.  The operation of the module as taught by Trageser performs distance regulation between the own vehicle and any vehicle preceding it, thus the location of the transmitter is not relevant for the teachings of Trageser (see Trageser at least [0003]-[0004]).
Regarding claim 5, Yang in view of Trageser and further in view of Wang teach the method of claim 4, wherein the inter-vehicle distance management module of the ego vehicle includes an adaptive cruise control system of the ego vehicle (see Trageser at least [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Yang in view of Trageser and Wang with an adaptive cruise control system as taught by Trageser to provide driver assistance for maintaining desirable distance between the own vehicle and another vehicle (see Trageser at least [0003]-[0004]).
Regarding claim 6, Yang in view of Trageser and further in view of Wang teach the method of claim 1, wherein determining that the preceding vehicle is the transmitter is further based on determining that there is no following vehicle behind the transmitter (see Yang at least [0069] and Fig 7 where the actual location 712 of another vehicle is not within a detectable range 710, the location is estimated 714 to be further away, thus verifying that the source vehicle’s location is not where it had claimed to be).
Regarding claim 7, Yang in view of Trageser and further in view of Wang teach the method of claim 1, wherein determining that the preceding vehicle is the transmitter further comprises: 
responsive to determining that the position difference satisfies the position-deviation threshold, determining a first estimated distance between the ego vehicle and the preceding vehicle and a second estimated distance between the transmitter and a following vehicle that is behind the transmitter (see Yang at least [0092]-[0093] and Fig 13); 
determining whether a distance difference between the first estimated distance and the second estimated distance satisfies a distance-deviation threshold (see Yang at least [0092]-[0093] and Fig 13); and 
responsive to determining that the distance difference satisfies the distance-deviation threshold, determining that the preceding vehicle is the transmitter (see Yang at least [0097]-[0098] and [0025] which explain the logic for determining a detected vehicle and further classifying the vehicle as being “valid” or “invalid”, which corresponds to whether the actual value and detected value are a match).  
Regarding claim 8, Yang in view of Trageser and further in view of Wang teach the method of claim 7, wherein: 
the estimated position of the preceding vehicle is determined based on a measured position of the ego vehicle and a relative position between the ego vehicle and the preceding vehicle measured by one or more ranging sensors of the ego vehicle (see Trageser at least [0014] and [0019]-[0020]); 
the first estimated distance between the ego vehicle and the preceding vehicle is a relative distance between the ego vehicle and the preceding vehicle measured by the one or more ranging sensors of the ego vehicle (see Trageser at least [0014] and [0019]-[0020]); and  
the second estimated distance between the transmitter and the following vehicle is a relative distance between the transmitter and the following vehicle that is measured by one or more ranging sensors of the transmitter and retrieved from the identification data (see Yang at least [0092]-[0093] where location information from a source vehicle and surrounding vehicles are used to calculate relative distances.  Here, “the transmitter” can be interpreted as the source vehicle, and “the following vehicle” can be interpreted as any of the surrounding vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Yang in view of Trageser and Wang with position and distance estimations as taught by Trageser to provide driver assistance for maintaining desirable distance between the own vehicle and another vehicle (see Trageser at least [0003]-[0004]).
Regarding claim 12, Yang in view of Trageser and further in view of Wang teach the method of claim 1, wherein the identification data includes one or more of the following: location data of the transmitter (see Yang at least [0029] and [0034]); ranging sensor data recorded by the transmitter; or lane data describing a lane where the transmitter is located (see Yang at least [0029] and [0034]).  
Regarding claim 13, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 1 and is rejected for similar reasons.  Yang additionally discloses a system comprising: an onboard vehicle computer system of an ego vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (see Yang at least [0035] and [0105]-[0107]), causes the onboard vehicle computer system to…
Regarding claim 14, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 2 and is rejected for similar reasons.
Regarding claim 16, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 4 and is rejected for similar reasons.
Regarding claim 17, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 6 and is rejected for similar reasons.
Regarding claim 18, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 7 and is rejected for similar reasons.
Regarding claim 19, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 1 and is rejected for similar reasons.  Yang additionally discloses a computer program product comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code (see Yang at least [0035] and [0105]-[0107]) that, when executed by a processor, causes the processor to...
Regarding claim 20, Yang in view of Trageser and further in view of Wang teach the analogous limitations of that in claim 2 and is rejected for similar reasons.

Claims 3, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Trageser and Wang, as applied to claim 1 above, and further in view of Rubin et al. (US-2013/0278443; hereinafter Rubin; already of record).
Regarding claim 3, Yang in view of Trageser and further in view of Wang teach the method of claim 1, wherein a satisfaction of the distance threshold by the distance (see Trageser at least ) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle as taught by Yang in view of Trageser and Wang with the distance determinations as taught by Trageser to provide driver assistance for maintaining desirable distance between the own vehicle and another vehicle (see Trageser at least [0003]-[0004]).
However, neither Yang nor Trageser nor Wang explicitly disclose or teach the following:
…reduces an occurrence of a transmitter misidentification so that the preceding vehicle is reliably determined to be the transmitter and the transmitter misidentification includes one or more of the following: a false-positive identification where the preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter; or a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter.  
Rubin, in the same field of endeavor, teaches  the following:
…reduces an occurrence of a transmitter misidentification so that the preceding vehicle is reliably determined to be the transmitter (see Rubin at least [0226]) and the transmitter misidentification includes one or more of the following: a false-positive identification where the preceding vehicle is incorrectly identified as the transmitter but the preceding vehicle is actually not the transmitter (see Rubin at least [0226]); or a false-negative identification where the preceding vehicle is incorrectly identified as not being the transmitter but the preceding vehicle is actually the transmitter (see Rubin at least [0226]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device as taught by Yang in view of Trageser and Wang to compare visual identification with a transmitted location as taught by Rubin to determine if the preceding vehicle is the transmitter of said V2X message for the benefit of ensuring that, a received message is legitimate, in that, information exchanged can be trusted and limits any hacking, spoofing, or other misuse of a V2X communication system.  Additionally, Rubin discloses the ability to determine transmitter misidentification, in which verifying the source of incoming V2X messages allows a better understanding of the correspondence and further reduces the risk of receiving false messages or spoofing (see Rubin at least [0226]).
Regarding claim 10, Yang in view of Trageser and further in view of Wang teach the method of claim 1.  However, neither Yang nor Trageser nor Wang explicitly disclose or teach the following:
determining whether the preceding vehicle is the transmitter comprises: 
applying a biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter.  
Rubin, in the same field of endeavor, teaches the following:
determining whether the preceding vehicle is the transmitter comprises: 
applying a biased sensitivity evaluation on the preceding vehicle to determine whether the preceding vehicle is the transmitter (see Rubin at least [0226] where determining whether the preceding vehicle is the transmitter by comparing vehicle physical and visual identification with transmitted location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device as taught by Yang in view of Trageser and Wang to include a means for determining whether the preceding vehicle is the transmitter as taught by Rubin to verify the source of incoming V2X messages for the benefit of understanding correspondence and reduce the risk of receiving false messages or spoofing (see Rubin at least [0226]).
Regarding claim 11, Yang in view of Trageser and Wang and further in view of Rubin teach the method of claim 10, wherein applying the biased sensitivity evaluation on the preceding vehicle to determine that the preceding vehicle is the transmitter comprises: 
responsive to determining that the preceding vehicle is previously determined as not being the transmitter continuously at least for a number of times, determining that the preceding vehicle is the transmitter (see Yang at least [0092]-[0094] and Figure 13 which demonstrates the procedure for determining if a vehicle’s actual relative location corresponds to its claimed location and how to proceed if the information is not within an acceptable threshold of error).  
Regarding claim 15, Yang in view of Trageser and Wang and further in view of Rubin teach the analogous limitations of that in claim 3 and is rejected for similar reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Trageser and Wang, as applied to claim 1 above, and further in view of Kim et al. (US-10,133,280; hereinafter Kim; already of record).
Regarding claim 9, Yang in view of Trageser and further in view of Wang teach the method of claim 1.  However, neither Yang nor Trageser nor Wang explicitly disclose or teach the following:
determining whether the transmitter is in a same lane as the ego vehicle based on the identification data, 
wherein measuring the distance between the ego vehicle and the preceding vehicle ahead of the ego vehicle occurs responsive to determining that the transmitter is in the same lane as the ego vehicle.  
Kim, in the same field of endeavor, teaches the following:
determining whether the transmitter is in a same lane as the ego vehicle based on the identification data, 
wherein measuring the distance between the ego vehicle and the preceding vehicle ahead of the ego vehicle occurs responsive to determining that the transmitter is in the same lane as the ego vehicle.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control device as taught by Yang in view of Trageser and Wang to include lane recognition for vehicle locations such as taught by Kim to optimize autonomous functions for travel driving control (see Kim at least col 3 lines 31-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sivaraman (US-9,272,711) teaches an adaptive cruise control system which utilizes sensor data to maintain distance thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663